DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the communication filed on March 1, 2022.  Claims 1, 5, 7, 9-10, 14, and 16 are amended. Claims 17-20 are withdrawn with amendment.
Claims 1-16 are pending.
Response to Arguments
Applicant's arguments filed on 11/01/2021 have been fully considered but are moot in new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Publication 2010/0281181) hereafter Johnson, in view of Hartman et al. (US Publication 2015/0089504) hereafter Hartman.
As per claim 1, Hartman discloses a computer-implemented method for a virtual computing instance connected to an isolated network to communicate information to a different network than the isolated network, comprising: encoding the information in of a network address value (paragraphs abstract, 0011, 0041: encoding of IP/MAC address); wherein the virtual computing instance is connected to the isolated network by a first network interface: and configuring an unconnected network interface with the network address value that includes the information encoded therein as part of communicating the information to the different network, wherein the unconnected network interface is not connected to any network including the isolated network, wherein the unconnected network interface is of the virtual computing instance or of another virtual computing instance connected to the isolated network (paragraphs 0013-14, 0038-39, 0045, 0050). Although, Johnson discloses isolation and modifying machine identity in the distributed system, he fails to disclose encoding the information in one or more portions of a network address value. 
However, in the same field of endeavor, Hartman elaborately discloses the claimed limitation of encoding the information in one or more portions of a network address value (paragraphs 0088-89, 0090-92: encoded address).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hartmans’ teaching with Johnson. One would be motivated to increase the efficiency and provide secure communication for different networks.
As per claim 2, Johnson discloses the method wherein the virtual computing instance is one of a plurality of virtual machines (VMs) in a packaged virtual machine application (paragraphs 0011, 0032-33). 
As per claim 3, Johnson discloses the method wherein the information encoded in the one or more portions of the network address value includes information relating to a state of the packaged virtual machine application (paragraphs 0032-33, 0038-39, 0050). 
As per claim 4, Johnson discloses the method wherein the information relating to the state of the packaged virtual machine application is encoded based, at least in part, on when the information relating to the state of the packaged virtual machine application is determined (paragraphs 0041-43, 0045). 
As per claim 5, Johnson discloses the method further comprising: gathering information from one or more virtual computing instances connected to the isolated connected to isolated network, wherein the information relating to the state of the packaged virtual machine application includes at least one of the gathered information and information derived from the gathered information (paragraphs 0038-39, 0041-45, 0050). 
As per claim 6, Johnson discloses the method wherein the information encoded in the one or more portions of the network address value further includes at least one of an identifier (ID) of the packaged virtual machine application and a creation year of the packaged virtual machine application (0011-13, 0038-39, 0041-43).
As per claim 8, Johnson discloses the method wherein the network address value that the unconnected network interface is configured with is retrieved by invoking a public application programming interface (API) (paragraph 0011-14, 0038-39). 
As per claim 9, Johnson discloses the method wherein the one or more actions include at least one of alerting a user and remediating an issue with one or more virtual computing instances connected to the isolated network (paragraphs 0013-14, 0038-39, 0045, 0050). 
Claim 10 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 11-15 are listed all the same elements of claims 2-6 respectively. Therefore, the supporting rationales of the rejection to claims 2-6 apply equally as well to claims 11-15, respectively.
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if the limitation is incorporated into the independent claim with any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455